Citation Nr: 1310426	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-31 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service-connection for erectile dysfunction as secondary to diabetes mellitus, type II with background diabetic retinopathy of the right eye.

2.  Entitlement to an increased rating from September 22, 2009, for diabetes mellitus, type II, with background diabetic retinopathy of the right eye, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse, J.R.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) from October 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Fargo, North Dakota.  

In June 2011, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In September 2009, the Board denied the Veteran's claim for entitlement to a rating in excess of 20 percent for diabetes mellitus, type II with background diabetic retinopathy of the right eye.  In December 2009 correspondence, the Veteran stated that he would like to file a motion with the Board for reconsideration of its September 2009 decision.  In March 2013, the Board denied the Veteran's motion for reconsideration of its September 2009 decision.  Based on the foregoing, the Veteran's claim for entitlement to an increased rating for his diabetes mellitus is for the period after September 21, 2009, the date stamped on the face of the Board decision. 38 C.F.R. § 20.1100.

The issue of entitlement to increased rating from September 22, 2009, for diabetes mellitus, type II, with background diabetic retinopathy of the right eye, currently rated as 20 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service-connected for diabetes mellitus effective from May 2001.

2.  The earliest clinical evidence of reports of erectile dysfunction is in 2007.

3.  The competent evidence of record is in equipoise as to whether the Veteran's current erectile dysfunction is caused by his service-connected diabetes mellitus. 


CONCLUSION OF LAW

Erectile dysfunction is proximately due to the Veteran's service-connected diabetes mellitus. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence dated in August 2009, VA informed the appellant of what evidence was required to substantiate his claim for service connection, of his and VA's respective duties for obtaining evidence, and of the criteria for a disability rating and effective date in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains VA and private examination and treatment records, and the statements of the Veteran and his spouse in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

A VA examination/opinion with respect to the issue on appeal was obtained in September 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate, as the opinion is predicated on a complete review of the claims file, a physical examination of the Veteran, and an interview with the Veteran regarding his symptoms and medical history.  Rationale was provided for the opinion proffered.  In addition, any deficiency with regard to the examination is rendered moot, as the Board, in the decision below, grants the Veteran's claim.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


Legal criteria

Service connection in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Secondary service connection

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The first element of a claim for service connection on a secondary basis is evidence of a current disability.  The Veteran testified at an April 2009 Board hearing that he had not been intimate with his wife in "probably the last two years." (See April 2009 Board hearing transcript page 10.)  In an August 2009 statement, the Veteran's spouse testified that they had not had sex for "at least two years, maybe more."  The Veteran testified at the June 2011 Board hearing that his erectile dysfunction started in approximately 2007 or 2008.  A June 2007 VA clinical record reflects that the Veteran had complaints of impotence.  He was prescribed Levitra.  A September 2009 VA examination report reflects that the Veteran has erectile dysfunction.  Based on the foregoing, the Board finds that the first element has been met. 

The second element for entitlement to service connection is that the current disability was either caused by, or aggravated by, a service-connected disability.  The Veteran is service-connected for diabetes mellitus, effective from May 2001.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation of his erectile dysfunction.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
 
A September 2009 VA examination report reflects that the Veteran has the following risk factors for impotence:  hypertension, obesity, dyslipidemia, and diabetes.  The examiner noted that the Veteran had erectile dysfunction with hypogonadism, and noted that according to "UpToDate", the "prevalence of erectile dysfunction increases with age and it is common in men with systemic disorders such as hypertension, ischemic heart disease, or diabetes mellitus."  He opined that due "to the fact that [the Veteran] does have diabetes, low testosterone, hypogonadism, obesity, I cannot resolve this issue without resorting to mere speculation."   

In sum, the evidence reflects that the Veteran has diabetes mellitus, the examiner has acknowledged that diabetes is a risk factor for erectile dysfunction, and there is no competent evidence which reflects that the Veteran's erectile dysfunction is not related to diabetes mellitus.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection is warranted. 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for erectile dysfunction is granted.



REMAND

In a September 2009 Board decision, the Board denied the Veteran's claim for a rating in excess of 20 percent for diabetes mellitus, type II, with diabetic retinopathy of the right eye.  At that time, the Board noted that the evidence of record did not reflect that a separate compensable evaluation was warranted under Note (1) following Diagnostic Code 7913.  

The most recent VA examination for compensation purposes for the Veteran's diabetes mellitus is from September 2009.  It reflects that there is no history of diabetic neuropathy, and the Veteran had no episodes of hypoglycemia reaction.  

Private records reflect that the Veteran had a hypoglycemic reaction in June 2010.  It was noted to be his first occurrence.  

A January 2011 VA clinical record reflects that the Veteran has diabetes with nephropathy.  It is noted that his diabetes has "been complicated by nephropathy". 

An April 24, 2012 VA clinical record reflects that the Veteran reported that he "continues to be bothered by neuropathic-type discomfort at the bilateral hands and right leg at anterior aspect from thigh to distal leg.  This is described as like burning discomfort and is suggestive of paresthesias.  The patient denies numbness.  This started when the patient was diagnosed with transverse myelitis and these neuropathic symptoms persist and are not worsened and have not changed, but this perception of paresthesias seems to be gradually becoming more prominent."  The Board notes that the Veteran was diagnosed with transverse myelitis in approximately February 2011.  

A July 2012 VA clinical record reflects an assessment of "sensory painful neuropathy "Small Fiber Neuropathy" etiology likely diabetes: symptoms of pain poorly controlled."  (See also June 26, 2012 VA clinical record of EMG/NCS study).

Numerous medical records reflect that the Veteran's diabetes is poorly controlled or uncontrolled. 

Based on the above noted records, the Board finds that there is evidence that the Veteran's condition has worsened since the last VA examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, the most recent statement of the case is dated in May 2010.  Subsequent to that adjudication, numerous medical records have been associated with the claims file via Virtual VA.  In addition, a statement by J.H., the Veteran's co-worker, has been associated with the claims file.  No waiver of RO adjudication is associated with the claims file.  Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the agency of original jurisdiction (AOJ) if such evidence is not accompanied by a waiver of AOJ jurisdiction.  


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for diabetes, peripheral neuropathy, and/or nephropathy, since September 2009, to include Sanford Health, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, not already associated with the claims file, and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the extent of his service-connected diabetes mellitus.  The examiner should report the extent of the Veteran's diabetes mellitus, to include any complications (i.e. peripheral neuropathy and/or nephropathy), and the extent of such complications, if any.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiners in conjunction with the examination.  If an examiner does not have access to Virtual VA, any pertinent treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Associate a copy of the examination report with the claims file.  

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the rating issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


